Citation Nr: 1045223	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-06 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic eye disorder 
to include a vision disorder.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's ilioinguinal nerve entrapment syndrome, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability evaluation for the 
Veteran's costochondritis of the left 2nd, 3rd, and 4th ribs, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and E. O.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to June 1986.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) which increased the disability 
evaluation for the Veteran's costochondritis of the left 2nd, 
3rd, and 4th ribs from noncompensable to 10 percent and 
effectuated the award as of October 31, 2005.  In October 2007, 
the Veteran submitted a notice of disagreement (NOD).  In 
February 2008, the RO determined that its December 2006 rating 
decision was clearly and unmistakably erroneous in effectuating 
the award of a 10 percent evaluation for the Veteran's 
costochondritis as of October 31, 2005, and effectuated the award 
as of December 31, 2003.  In February 2008, the RO issued a 
statement of the case (SOC) to the Veteran and his accredited 
representative.  In March 2008, the Veteran submitted an Appeal 
to the Board (VA Form 9).  

In August 2008, the RO, in pertinent part, denied an increased 
evaluation for the Veteran's ilioinguinal nerve entrapment 
syndrome.  In November 2008, the Veteran submitted a NOD.  In 
March 2009, the RO issued a SOC to the Veteran and his accredited 
representative.  In March 2009, the Veteran submitted an Appeal 
to the Board (VA Form 9).  

In December 2009, the RO, in pertinent part, denied a total 
rating for compensation purposes based on individual 
unemployability.  In January 2010, the RO denied service 
connection for a vision disorder.  In March 2010, the Veteran 
submitted a NOD with the denial of service connection for a 
vision disorder.  In April 2010, the RO issued a SOC which 
addressed the Veteran's entitlement to service connection for a 
vision disorder to the Veteran and his accredited representative.  
In May 2010, the Veteran submitted an Appeal to the Board (VA 
Form 9).  In July 2010, the Veteran was afforded a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  At the 
hearing, the Veteran testified that his service-connected 
disabilities rendered him unemployable.  The hearing transcript 
can be reasonable construed as a timely NOD with the denial of a 
total rating for compensation purposes based on individual 
unemployability.  

The issues of service connection for a chronic eye disorder to 
include a vision disorder and a total rating for compensation 
purposes based on individual unemployability are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
The Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran's ilioinguinal nerve entrapment syndrome alone 
has been objectively shown to be productive of no more than 
chronic pain and reduced sensation over the left groin, the left 
upper thigh, and the back.  

2.  The Veteran's costochondritis of the left 2nd, 3rd, and 4th 
ribs alone has been objectively shown to be productive of no more 
that chronic rib/chest pain, associated functional impairment due 
to pain, and no actual or functional joint limitation of motion.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
the Veteran's ilioinguinal nerve entrapment syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.123, 
4.124a, Diagnostic Codes 8530, 8630, 8730 (2010).  

2.  The criteria for an evaluation in excess of 10 percent for 
the Veteran's costochondritis of the left 2nd, 3rd, and 4th ribs 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 
4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5021 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  On March 3, 2006, during the 
pendency of the instant appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The notice must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA benefits.  

The RO issued VCAA notices to the Veteran in September 2006 and 
June 2008 which informed him of the evidence generally needed to 
support claims of entitlement to an increased evaluation for both 
his ilioinguinal nerve and costochondral disabilities; what 
actions he needed to undertake; and how the VA would assist him 
in developing his claims.  The Dingess requirements were also 
satisfied.  The case was readjudicated by way of an April 2010 
supplemental statement of the case (SSOC).  

The VA has attempted to secure all relevant documentation to the 
extent possible.  Social Security Administration (SSA) 
documentation has been requested and incorporated into the 
record.  The Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The hearing 
transcript is of record.  The Veteran was afforded multiple VA 
examinations for compensation purposes.  The examination reports 
are of record.  To that end, when the VA undertakes to either 
provide an examination or to obtain an opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The examination reports of record 
reflect that all relevant orthopedic and neurological evaluations 
and tests were performed and the disabilities are described in 
sufficient detail.  

There remains no issue as to the substantial completeness of the 
Veteran's claims.  All relevant facts have been developed to the 
extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty 
imposed on the VA, including the duty to assist and to provide 
notification, has been met as set forth above.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Consequently, the Board now turns to the merits of the 
Veteran's claims.  



II.  Ilioinguinal Nerve Entrapment Syndrome

A.  Historical Review

The Veteran's service treatment records reflect that he underwent 
a surgical inguinal hernia repair.  The report of a June 1998 VA 
examination for compensation purposes states that the Veteran was 
diagnosed with ilioinguinal nerve entrapment secondary to his 
inservice surgical hernia repair.  In November 1998, the RO 
established service connection for ilioinguinal nerve entrapment 
syndrome; assigned a 10 percent evaluation for that disability; 
and effectuated the award as of January 21, 1997.  In December 
1999, the RO retroactively effectuated the award of service 
connection for ilioinguinal nerve entrapment syndrome as of 
January 18, 1990.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2010).  Under the provisions of 38 
C.F.R. § 4.124a, disability from neurological disorders is to be 
evaluated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, the 
evaluation is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is only sensory, the evaluation should be for the 
mild, or at most, the moderate degree.  

A noncompensable evaluation is warranted for mild to moderate 
paralysis of the ilioinguinal nerve.  A 10 percent evaluation 
requires severe to complete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8530 (2010).  Ilioinguinal neuritis characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, and/or 
constant pain, at times excruciating, is to be evaluated on the 
scale provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  The maximum evaluation 
which may be assigned for neuritis not characterized by organic 
changes is that provided for moderate incomplete paralysis.  38 
C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8630 (2010).  Neuralgia 
which is typically characterized by a dull and intermittent pain, 
of typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic 
Code 8730 (2010).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  

A February 2008 written statement from L. J. M., M.D., indicates 
that the Veteran complained of left thigh pain and numbness 
associated with his ilioinguinal nerve entrapment.  

In his April 2009 Appeal to the Board (VA Form 9), the Veteran 
asserted that his ilioinguinal nerve entrapment syndrome was 
manifested by chronic pain.  

At a June 2009 VA examination for compensation purposes, the 
Veteran complained of worsening pain associated with his 
ilioinguinal nerve entrapment syndrome.  The Veteran was 
diagnosed with ilioinguinal nerve entrapment.  The Veteran was 
noted to be unemployed.  The examiner opined that the disability 
severely affected the Veteran's ability to perform chores and to 
travel and prevented him from shopping, exercising, and 
participating in sports.  

At a March 2010 VA examination for compensation purposes, the 
Veteran complained of chronic pain which involved an area from 
the left groin to the back and occasional left thigh numbness.  
On examination, the Veteran exhibited mild left groin tenderness 
and decreased sensation over the left groin and the upper left 
thigh to vibration, pain, light touch, and "position sense."  
The Veteran was diagnosed with ilioinguinal nerve entrapment.  
There was no atrophy; abnormal muscle tone or bulk; tremors, tics 
or other abnormal movements; and the joint function was not 
affected.  The Veteran was noted to have neuralgia but not 
neuritis or paralysis.  The Veteran was noted to be unemployed.  
The examiner opined that the disability severely affected the 
Veteran's ability to perform chores; travel; shop; exercise; to 
participate in sports and to dress and toilet.  

At the July 2010 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that his 
ilioinguinal nerve entrapment syndrome was productive of 
significant pain and impaired his ability to walk; to sit; and to 
drive and ride in a car for prolonged periods of time.  

The Board has reviewed the evidence of record including the 
Veteran's testimony and written statements on appeal, which the 
Board finds credible and competent.  The Veteran's ilioinguinal 
nerve entrapment syndrome alone is not productive of more that 
chronic pain, mild tenderness, and reduced sensation over the 
left groin, the left upper thigh, and the back.  A 10 percent 
evaluation is currently in effect under the provisions of 38 
C.F.R. §§ 4.123, 4.124a, Diagnostic Codes 8530, 8630.  Such 
evaluation represents the maximum schedular evaluation for 
ilioinguinal nerve injury under Diagnostic Codes 8530, 8630 and 
8730.  The currently assigned 10 percent rating contemplates 
severe or complete paralysis.  The VA examiner found that the 
Veteran does not have paralysis nor has the Veteran reported 
such, but the probative, competent and credible lay testimony 
shows that the condition is severe in nature thus warranting the 
currently assigned 10 percent rating.  

While the Veteran's ilioinguinal nerve entrapment syndrome has 
been shown to be productive of significant physical impairment 
warranting the maximum available schedular evaluation, a review 
of the record does not convey that the Veteran's disability alone 
is productive of marked interference with employment beyond the 
assigned 10 percent evaluation.  In that regard, the Board notes 
that the Veteran has not worked during the period of time covered 
by the claim. There is no evidence of frequent periods of 
hospitalization associated with his chronic ilioinguinal nerve 
disability.  Indeed, the Veteran's ilioinguinal nerve disability 
picture falls squarely within the criteria for a 10 percent 
evaluation under the provisions of 38 C.F.R. §§ 4.123, 4.124a, 
Diagnostic Codes 8530, 8630.  The criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have 
not been met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In sum, the Board concludes that an evaluation in excess of 10 
percent evaluation is not warranted for the Veteran's 
ilioinguinal nerve entrapment syndrome at any time during the 
relevant time period.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

III.  Costochondritis 

A.  Historical Review

The Veteran's service treatment records indicate that he was 
treated for costochondritis.  In December 1990, the RO 
established service connection for costochondritis of the left 
2nd, 3rd, and 4th ribs; assigned a noncompensable evaluation for 
that disability; and effectuated the award as of January 18, 
1990.  

In December 2006, the RO increased the disability evaluation for 
the Veteran's costochondritis from noncompensable to 10 percent 
and effectuated the award as of October 31, 2005.  In February 
2008, the RO determined that its December 2006 rating decision 
was clearly and unmistakably erroneous in effectuating the award 
of a 10 percent evaluation for the Veteran's costochondritis as 
of October 31, 2005, and effectuated the award as of December 31, 
2003.  



B.  Increased Evaluation

The Schedule For Rating Disabilities does not specifically 
address costochondritis of the ribs.  In such situations, it is 
permissible to evaluate the Veteran's service-connected 
disability under provisions of the schedule which pertain to a 
closely-related disease or injury which is analogous in terms of 
the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2010).  The Board finds that 
costochondritis is analogous to myositis in terms of the 
anatomical component affected and the resulting symptomatology.  
Myositis is to be evaluated as degenerative arthritis on the 
basis of limitation of motion of the affected parts.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5021 (2010).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints affected by 
the limitation of motion.  These 10 percent evaluations are 
combined and not added.  In the absence of limitation of motion, 
a 10 percent disability evaluation will be assigned where there 
is X-ray evidence of the involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation will 
be assigned where there is X-ray evidence of the involvement of 
two or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2010).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  

In his February 2004 claim for an increased evaluation, the 
Veteran advanced that his costochondritis was manifested by 
severe chronic chest pain and significant associated functional 
impairment which affected his daily activities.  In a January 
2006 written statement, the Veteran conveyed that his 
costochondritis was productive of severe chronic chest pain.  

At an October 2006 VA examination for compensation purposes, the 
Veteran complained of intermittent left costochondral area pain 
which was exacerbated by lifting and strenuous use of the arms.  
On examination of the left rib area, the Veteran exhibited left 
costochondral junction tenderness; pain upon sudden motions such 
as coughing and sneezing; and no rib cage abnormalities.  The 
Veteran was diagnosed with costochondritis.  

Clinical documentation dated August 2007 from Dr. M., notes that 
the Veteran complained of rib pain which interfered with his 
activities.  When the pain was severe, it affected his breathing.  
On examination, the Veteran exhibited anterior costal cartilage 
tenderness.  

In his October 2007 NOD, the Veteran stated that his 
costochondritis was productive of significant pain.  

Clinical documentation from Dr. M. dated in March 2008, June 
2008, and September 2008 reports that the Veteran complained of 
rib pain which kept him awake at night.  No musculoskeletal 
tenderness was identified on examination.  

At the March 2010 VA examination for compensation purposes, the 
Veteran complained of progressively worsening rib pain which 
involved his upper ribs and back.  He reported that his pain was 
exacerbated by twisting and bending.  The Veteran was noted to be 
retired.  On examination, the Veteran exhibited pain which 
radiated from the sternum to the back and no associated joint 
limitation of motion.  Objectively, he had mild chest wall 
tenderness on the left upper sterna area.  Contemporaneous X-ray 
studies of the ribs revealed no abnormalities and X-ray studies 
of the thoracic spine showed mild degenerative changes.  The 
Veteran was diagnosed with costochondritis of the left 2nd, 3rd, 
and 4th ribs.  X-rays of the sternum found minimal pectus 
excavatum.  The examiner commented that the Veteran's disability 
severely impaired his ability to bathe and to dress; to do 
chores; to shop; to exercise; and to participate in sports and 
moderately interfered with his ability to feed, groom and to 
toilet.  

At the July 2010 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that his 
costochondritis was productive of severe rib and back pain which 
interfered with his physical activities and sleep.  

The Veteran advances that his costochondritis warrants assignment 
of an evaluation in excess of 10 percent evaluation.  A 10 
percent evaluation is currently in effect under the provisions of 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5003, 5021.  
The Veteran's costochondritis of the left 2nd, 3rd, and 4th ribs 
is shown to be productive of no more than chronic rib/chest pain; 
associated functional impairment due to pain; and no actual or 
functional joint limitation of motion.  The Veteran's testimony 
and statements are found credible, probative and competent and 
show that his symptoms of pain fit within the currently assigned 
10 percent rating.  
However, in the absence of any associated joint limitation of 
motion, X-ray findings of arthritis, and/or involvement of two or 
more major joints or two or more minor joint groups due to the 
Veteran's costochondritis of the left 2nd, 3rd, and 4th ribs 
alone, the Board finds that the current 10 percent evaluation 
adequately reflects the Veteran's service-connected disability 
picture.  

While the Veteran's costochondritis has been shown to be 
productive of significant functional impairment warranting the 
current 10 percent evaluation, the record does not show that the 
Veteran's disability alone is productive of marked interference 
with employment beyond the assigned evaluation.  There was no 
evidence of frequent periods of hospitalization associated with 
his service-connected costochondritis.  The Veteran's disability 
picture falls within the criteria for a 10 percent evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5021.  Moreover, the Veteran has not worked during the pendency 
of this claim.  The criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun 
v. Peake, 22 Vet. App 111, 115-16 (2008).  

In sum, the Board concludes that an evaluation in excess of 10 
percent evaluation is not warranted for the Veteran's 
costochondritis of the left 2nd, 3rd, and 4th ribs at any time 
during the relevant time period.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  


ORDER

An increased evaluation for the Veteran's ilioinguinal nerve 
entrapment syndrome is denied.  

An increased evaluation for the Veteran's costochondritis of the 
left 2nd, 3rd, and 4th ribs is denied.  


REMAND

The Veteran asserts that service connection is warranted for a 
chronic eye/vision disorder as he sustained bilateral eye trauma 
during active service.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has clarified that lay evidence can be competent and 
sufficient to establish a diagnosis or etiology when (1) a lay 
person is competent to identify a medical condition; (2) the lay 
person is reporting a contemporaneous medical diagnosis, or (3) 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

At the July 2010 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified he injured his 
eyes when a stove exploded when he was attempting to light it 
during active service in 1979 or 1980.  He reported that he had 
been taken to an Army field medical facility and treated for 
several days immediately following his inservice eye trauma.  The 
Veteran stated that he had a chronic eye disability since the 
inservice trauma.  Clinical documentation of the cited inservice 
treatment and hospitalization is not of record.  

The VA should obtain all relevant military, VA, and private 
treatment records which could potentially be helpful in resolving 
the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  When a veteran identifies clinical treatment associated 
with specific military facilities, the VA has a duty to either 
undertake an exhaustive record search or explain why such action 
is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 
(1992).  

The Veteran has submitted a timely NOD with the denial of a total 
rating for compensation purposes based on individual 
unemployability.  The Court has directed that where a veteran has 
submitted a timely NOD with an adverse decision and the RO has 
not subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provided information as to the name and/or 
location of the Army field medical facility 
where he was treated for eye trauma in 1979 
or 1980.  Upon receipt of the requested 
information, then contact the National 
Personnel Record Center and/or the 
appropriate service entity and request that 
a search be made of the records of the 
identified military medical facility for 
any documentation pertaining to treatment 
of the Veteran's eyes.  All material 
produced by the requested search should be 
incorporated into the record.  If no 
records are located, a written statement to 
that effect should be incorporated into the 
claims files.  

2.  Contact the Veteran and request that he 
provide information as to all post-service 
treatment of his claimed chronic eye 
disorder including the names and addresses 
of all health care providers.  Upon receipt 
of the requested information and the 
appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the record.  

3.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after 2009, not already of 
record, be forwarded for incorporation into 
the record.  

4.  After completion of the action 
requested in Paragraphs 1, 2, and 3, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic eye disorder.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  If no chronic acquired eye 
disorder is diagnosed, the examiner should 
expressly state that fact.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
acquired eye disorder had its onset during 
active service; is etiologically related to 
the Veteran's claimed inservice eye trauma; 
or otherwise originated during active 
service.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  Then issue a SOC to the Veteran and his 
accredited representative which addresses 
the issue of the Veteran's entitlement to a 
total rating for compensation purposes 
based on individual unemployability.  The 
Veteran and his accredited representative 
should be given the appropriate opportunity 
to respond to the SOC.  

6.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic eye disorder to include a vision 
disorder.  If the benefit sought on appeal 
remains denied, the Veteran and his 
accredited representative should be issued 
a SSOC which addresses all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered, since the issuance 
of the statement of the case.  The Veteran 
should be given the opportunity to respond 
to the SSOC before the claims folder is 
returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


